836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Wayne HENDRICKS, Plaintiff-Appellant,v.States Attorney WARREN, Henry S. Parker, Bruce W. Ruark,Betty K. Gardner, Victor H. Laws, John M. Morris,Defendants-Appellees,andJohn W. Welch, Jr., Warden, Mr. Shaw, Guard, Dr. Colweld,Doctor, Defendants.
No. 87-7060.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1987.Decided Dec. 17, 1987.

Gary Wayne Hendricks, appellant pro se.
J. Joseph Curran, Jr., Office of Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary Wayne Hendricks appeals the district court's dismissal of certain of the defendants named in Hendricks' 42 U.S.C. Sec. 1983 action.  The district court's order left the action pending as to other defendants.  We dismiss Hendricks' appeal as interlocutory.


2
Generally, courts of appeals may exercise jurisdiction only over final orders.  An order is not final unless it "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).  Rule 54(b), Fed.R.Civ.P., provides a limited exception to this requirement.  Under Rule 54(b), a district court's order which finally determines fewer than all the claims presented is appealable "upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment."


3
Because the order appealed from did not end the litigation on the merits, it is not a "final decision" over which 28 U.S.C. Sec. 1291 gives this court jurisdiction.  Nor are the claims which were determined by the order appealable under Rule 54(b) since the district court did not expressly determine that there is no just reason for delay and did not expressly direct judgment to be entered.


4
We therefore dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.